Exhibit 10.1

“[*]” = confidential portions of this document that have been omitted and have
been

separately filed with the Securities and Exchange Commission pursuant to an

application for confidential treatment under Rule 24b-2 under the

Securities Exchange Act of 1934, as amended.

(Page 1 of Exhibit A)

MASTER LICENSE AGREEMENT

This Master License Agreement (“Agreement”) is entered into as of January 12,
2006 (“Effective Date”), by and between DKRW Advanced Fuels LLC, a Delaware
limited liability corporation with offices located at Two Riverway, Suite 1780,
Houston, Texas  77056 (“Licensee”), and Rentech Inc., a Colorado corporation,
with offices located at 1331 17th Street, Suite 720, Denver, Colorado 80202
(“Rentech”).  DKRW Energy LLC (“DKRW”) is a party to this Agreement only for
purposes of Section 3.  Capitalized terms used herein but not defined herein
will have the meaning assigned in the Original Site License Agreement.

             WHEREAS, Rentech possesses a patented application of the
Fischer-Tropsch technology for converting synthesis gas into liquid
hydrocarbons;

             WHEREAS, Licensee and Rentech have, as of the date of this
Agreement, entered into a site license agreement whereby Rentech has licensed
such technology to Licensee for use at a plant Licensee is contemplating
building at or near Medicine Bow, Carbon County, Wyoming (the “Original Site
License Agreement”); and

             WHEREAS, Licensee would like to have the opportunity to enter into
additional site license agreements at the license fees provided for in this
Agreement and Rentech is willing to grant such opportunities (each a “Site
License Agreement”), subject to the terms and conditions of this Agreement.

             NOW THEREFORE, in consideration of the mutual covenants and
promises contained herein, the parties hereto agree as follows:

1.          Site License Agreement.  Upon request by Licensee, if Licensee
wishes to build a coal to liquid plant at any domestic or international location
(subject to applicable laws binding on either party, the Rentech Technology or
the proposed site) and license Rentech’s technology for use at such plant (a
“Licensed Plant”), Rentech agrees to enter into a separate Site License
Agreement with Licensee for such site, with license fees consistent with this
Agreement, and with other terms and conditions substantially similar to those in
the Original Site License Agreement, subject only to variations required by
local law, coal specifications, deadline dates and/or other varying
circumstances mutually agreed to by the parties (it being understood that in the
event of failure to agree, any new Site License Agreement shall reflect only
variations required by local law, deadline dates and/or coal specifications). 

--------------------------------------------------------------------------------




In connection with any Site License Agreement, Rentech and Licensee shall enter
into a Catalyst Purchase Agreement, a Technical Services Agreement, and such
other agreements as the parties may agree upon, in substantially the form of,
and as defined by and contemplated in the Original Site License Agreement.  Site
License Agreements may be entered into by Licensee or any entities Controlled by
Licensee.  For purposes of this Agreement, “Control” and its derivatives means
the ability to control the management of any entity through the ownership of
more than 50% of the voting interests in such entity. 

2.          Capacity.  Site License Agreements issued under this Agreement will
be limited to an aggregate capacity of 500,000 barrels of  daily installed
capacity for all Site License Agreements, including the Original Site License
Agreement, regardless of whether they comprise licenses for new facilities or
existing plant expansions. 

3.          Exclusivity.  During the term of any Site License Agreement,
including the Original Site License Agreement, DKRW, on behalf of itself and any
entities Controlled by DKRW, agrees to license and exclusively use the Rentech
Technology, as defined in the Original Site License Agreement, for all of its
and their requirements for any plant which converts Synthesis Gas Precursors
into Intermediate Hydrocarbon Products, until this Agreement is terminated, in
which case Rentech shall have no further obligation to provide Licensee access
to the Rentech Technology. 

4.          License Fees and Payment.  Each Site License Agreement shall be
subject to the license fees identified in Exhibit A of this Agreement. 

5.          Termination.  This Agreement may be terminated unilaterally at any
time by Licensee on sixty (60) days written notice, or by mutual agreement of
the parties, provided, however, that in the event of termination by Licensee
pursuant to this paragraph, the terms of Section 3 will survive for so long as
any Site License Agreement remains in effect. 

6.          Miscellaneous.

             6.1          Assignment.

 

 

 

 

             a.          Any assignment of this Agreement shall be subject to
the prior written consent of the other party, not to be unreasonably withheld or
delayed; provided, however: consent will not be required for an assignment to a
successor by merger or to the acquirer of all or substantially all of the assets
or stock (or other equity) of a party, provided in each case the assignee is not
a Competitor of the other party.

 

 

 

             b.          The assigning party shall continue to be liable for all
duties, obligations and liabilities under this Agreement to the extent not
performed by the assignee; and any direct or indirect assignee of this Agreement
shall at the request of the non-assigning party affirm in writing that this
Agreement is in full force and effect and binding on the assignee as written.

 

 

 

             c.          Rentech in no case shall assign this Agreement to an
entity to which all of Rentech’s right, title and interest in and to the Rentech
Technology has not also been concurrently assigned, and neither party shall
assign this Agreement to a Competitor of the other party.


--------------------------------------------------------------------------------




             6.2          Collateral Assignment By Licensee; Other Matters. 

 

 

 

 

             a.          Licensee may pledge its rights under this Agreement as
collateral in connection with any financing of the Licensed Plant, and Rentech
hereby agrees to enter into customary direct agreement with the financing
parties.   

 

 

 

             b.          This Agreement does not include the right, by
implication, estoppel or otherwise, to sublicense the Rentech Technology 
applications to a third party.  

 

 

 

             6.3          Third Parties.  The parties intend to confer no
benefit or right on any person not a party to this Agreement.  No third party
shall have the right to claim the benefit of any provision hereof as a third
party beneficiary of any such provision.

 

 

 

             6.4          No Other Relationship.  Nothing in this Agreement
shall be deemed to create an agency, joint venture, partnership, franchise or
similar relationship between the parties hereto.  Each party shall conduct all
business in its own name as an independent contractor.  Neither party shall be
liable for the representations, acts, or omission of the other party contrary to
the terms of this Agreement.  Neither party has the right or power to act for or
on behalf of the other or to bind the other in any respect whatsoever, other
than as expressly provided for herein.

 

 

 

             6.5          Dollar Transaction.  All payments shall be made in
U.S. Dollars, and payment obligations shall not be discharged by an amount paid
in another currency, whether pursuant to a judgment or otherwise.

 

 

 

             6.6          Finder’s Fees.  Rentech and Licensee represent that
there are no broker’s commissions, finder’s fees or other like amounts payable
with regard to this transaction for which the other party is responsible. 
Rentech and Licensee agree to indemnify and hold the other harmless from and
against all liability, claims, damages and costs of any kind arising from or
connected with any broker’s commissions or finder’s fee or charge claimed to be
due any person arising from the indemnitor’s conduct with respect to this
Agreement.

 

 

 

             6.7          Costs.  Each party shall bear its own costs and
expenses related to the preparation and negotiation of this Agreement.

 

 

 

             6.8          Equipment.  In the event the parties agree that
Licensee will purchase or lease equipment from Rentech in connection with any
Site License Agreement, the parties will enter into appropriate documentation
setting forth the appropriate price, intellectual property licenses and
protections, warranties, indemnifications and other terms as agreed.


--------------------------------------------------------------------------------




             6.9          Rights, Powers, Remedies Cumulative; Waiver; Time. 
Each and every right, power and remedy specified in this Agreement shall be
cumulative and in addition to every other right, power and remedy existing now
or hereafter at law, in equity, or by statute.  Each and every right, power and
remedy may be exercised from time to time and as often and in such order as may
be deemed expedient by a party.  The exercise or the beginning of the exercise
of any right, power or remedy shall not be construed to be a waiver of the right
to exercise at the same time or thereafter any other right, power or remedy.  It
is expressly understood and agreed that time is of the essence of this
Agreement, and that no delay or omission by a party in the exercise of any right
or power, or in the pursuit of any remedy, shall impair any right, power or
remedy, or be construed to be a waiver thereof, nor shall the acceptance by a
party of any payment required under this Agreement be deemed a waiver of any
right, power or remedy in the future.

 

             6.10        Notices.  Any notice, payment, request, demand or other
communication hereunder shall be in writing and, except as provided for service
of process in this Agreement, shall be deemed to have been duly given when  (i)
delivered personally to the party to be notified; or (ii) when sent if sent by
facsimile transmission with confirmation that the facsimile message was received
by the facsimile machine of the party to be notified, (iii) one business day
after sending if sent by a nationally recognized overnight carrier; (iv) three
business days after sent by ordinary mail, postage paid, to the party to be
notified,  or (v) five business days after sent by registered or certified mail,
postage paid, to the party to be notified, at the address set forth below. 
Either Rentech or Licensee may change its address, facsimile number or
representative upon written notice to the other party.  A letter duplicating a
facsimile transmission previously marked as received by the facsimile machine of
the other party shall not extend the time by which the notice was given.


Rentech: 

 

Licensee: 

 

 

 

Chief Executive Officer
1331 17th Street, Suite 720
Denver, Colorado 80202-1557
Facsimile:  (303) 298-8010


 

DKRW Advanced Fuels LLC
2 Riverway, Suite 1760
Houston, Texas  77056
Attn:  Bob Kelly
Facsimile:  713-355-3201

 

 

 

With copy to: 

 

DKRW: 

 

 

 

General Counsel
1331 17th Street, Suite 720
Denver, Colorado 80202-1557
Facsimile:  (303) 298-8010

 

DKRW Energy LLC
2 Riverway, Suite 1760
Houston, Texas  77056
Attn:  Bob Kelly
Facsimile:  713-355-3201


--------------------------------------------------------------------------------




             6.11        Governing Law.  The provisions of this Agreement and
all rights and obligations hereunder shall be governed in all respects by the
law of the state of New York, USA, without regard to principles of conflicts of
laws. 

             6.12        Table of Contents and Headings.  Any table of contents
accompanying this Agreement and any headings contained herein are for
convenience of reference only, do not constitute a part of this Agreement, and
shall not be employed in interpreting this Agreement.

             6.13        Integration.  This Agreement represents the entire
agreement of the parties with respect to the subject matter described in it and
supersedes all prior correspondence, conversations, negotiations and
understandings with respect to those subjects, except as to agreements for
confidentiality or other written agreements referred to in this Agreement.

             6.14        Construction.  This Agreement has been prepared,
examined, negotiated and revised by each party and their respective attorneys,
and no implication shall be drawn and no provision shall be construed against
any party to this Agreement by virtue of the purported identity of the drafter
of this Agreement, or any portion of it.

             6.15        Invalidity of Provision.  If any of the provision of
this agreement shall be held by an arbitrator or a court or administrative
agency of competent jurisdiction to contravene the laws of any country, it is
agreed that such invalidity or illegality should not invalidate the whole
Agreement, but this Agreement shall be construed as if it did not contain the
provision or provisions held to be invalid or illegal in the particular
jurisdiction concerned, and insofar as the construction does not affect the
substance of this Agreement and the rights and obligations of the parties to it,
it shall be construed and enforced accordingly.  In the event, however, that the
invalidity or illegality substantially alters the relationship between the
parties and adversely affects the interest of either party, the parties shall
negotiate a mutually acceptable alternative provision not conflicting with such
laws.

             6.16        Further Assurances.  Each party shall execute and
deliver all further documents and instruments and take all such further actions
as may be reasonably required or appropriate to carry out the intent and
purposes of this Agreement.

             6.17        Counterparts.  This Agreement may be executed in
several counterparts, and all copies so executed shall constitute but one and
the same agreement, which shall be binding on all the parties hereto
notwithstanding that less than all of the parties may have signed the original
or the same counterpart.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed duplicate originals of this
Agreement by their duly authorized representatives or officers as of the date
given in the introductory paragraph.

RENTECH, INC.

 

DKRW Advanced Fuels LLC

 

 

 

 

 

 

/s/ Claude C. Corkadel III

 

 

/s/ Jon C. Doyle

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name: 

Claude C. Corkadel III

 

Name:

Jon C. Doyle

Title: 

Vice-President, Strategic Programs

 

Title:

Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

DKRW Energy LLC

 

 

 

 

 

 

 

 

 

/s/ Jon C. Doyle

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

Jon C. Doyle

 

 

 

Title:

Executive Officer


--------------------------------------------------------------------------------




EXHIBIT A - SCHEDULE OF FEES

1.          New Project License Fees.

             1.1     Amount.  Licensee will pay an initial license fee based on
[*] as of the Financial Close for that facility.  The license fee will be
calculated at the rate of $[*], subject to any adjustments referenced in Section
3 of this Exhibit. 

             1.2     Timing.  The initial license fee shall be payable according
to the following schedule:

Event

 

Percent of Initial
License Fee Due

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

At the time of Financial Close

 

[*]%

 

 

 

Delivery to Licensee of the first Fischer-Tropsch (“FT”) reactor module for the
applicable Licensed Plant (if such module is built off site) or the delivery to
Licensee of the external wall parts for the first FT reactor module for the
applicable Licensed Plant (if such module is to be built on site)

 

[*]%

 

 

 

Mechanical Completion of the Licensed Plant

 

[*]%

 

 

 

90 days following Commercial Operation of the Licensed Plant at full capacity

 

[*]%

2.          Subsequent License Fees.

             2.1     Increases in Existing Capacity.  As of Commercial Operation
of any Licensed Plant, if during any semi-annual period ending on June 30 or
December 31 of any calendar year, the actual production, as defined by averaging
the [*] ([*]) consecutive days during that period with the greatest daily
production, increases by more than [*] percent ([*]%) above the then current
capacity licensed and for which license fees have been paid, Licensee will (a)
be subject to additional license fees to cover this increased capacity, and (b)
concurrent with the semi-annual report to be provided pursuant to the new Site
License Agreement, notify Rentech of this capacity increase. Rentech will
provide an invoice to Licensee covering the incremental license fees due, as
calculated using the license fee referenced in Section 1.1 of this Exhibit, and
subject to any adjustments referenced in Section 3 of this Exhibit.

             2.2     Design Increase in Production Capacity (Expansion).  If the
Licensee approves the expansion of the production capacity through the addition
of new Fischer Tropsch reactors in the Licensed Plant beyond the then current
amount licensed, Licensee shall notify Rentech of such event within thirty (30)
days of approval. At that time, Licensee shall include with such notification
the estimated dates for similar events as listed in the table in Section 1.2 of
this Exhibit corresponding with the approved expansion. Rentech shall provide an
accounting of the total incremental license fees due, as calculated using the
license fee referenced in Section 1.1 of this Exhibit, and subject to any
adjustments referenced in Section 3 of this Exhibit. Payment of additional
license fees will be invoiced and paid consistent with the terms of this
Agreement and using a schedule similar to that cited in Section 1.2 of this
Exhibit for the initial license fees paid.

--------------------------------------------------------------------------------




3.          License Fee Adjustments.  All license fees set forth in this Exhibit
will be adjusted in accordance with this Section 3 as of the date that they
become due, based on the change in the All Commodities Producer Price Index
published by the U.S. Department of Labor, Bureau of Labor Statistics (the
“PPI”) for the most current month available as of the date the licensee fees are
due, versus the PPI as of the Effective Date of the Original Site License
Agreement.  The following formula shall apply: 

A = B x [C / D], where:

             3.1     A = the new license fee;

             3.2     B = the fee stated in this Exhibit;

             3.3     C = the PPI for the most current month available as of the
date of notice for the additional capacity; and

             3.4     D = the PPI as of Effective Date of the Original Site
License Agreement.

4.          Definitions.  For purposes of this Exhibit, the following
definitions will apply:

             4.1     “Commercial Operation” shall mean that the Licensed Plant
has completed the performance tests and reliability tests required to be passed
by the Licensed Plant’s contractor to prove commercial acceptance, as set forth
in the engineering, procurement and construction contract relating thereto.

             4.2     “Financial Close” shall mean the date on which Licensee has
received a full funding commitment for developing and building the Licensed
Plant, including with necessary debt and equity funding entities.

             4.3     “Liquid Hydrocarbon Products” shall mean various liquid
hydrocarbons, including synthetic diesel fuel, jet fuel, naphtha, wax, and other
high value fuels and chemicals.

             4.4     “Mechanical Completion” shall mean that the Licensed Plant
has achieved mechanical completion pursuant to the engineering, procurement and
construction contract relating thereto.

--------------------------------------------------------------------------------